Citation Nr: 1821063	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus are the result of acoustic trauma in service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from August 1963 to August 1967, October 2000 to October 2003, February 2003 to May 2003, and from May 2003 to September 2004, with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared at a hearing before the undersigned in September 2016.

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d).

For chronic diseases, to include hearing loss and tinnitus, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 U.S.C. § 1101 (3) and 38 C.F.R. § 3.309 (a)); See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

At the outset, the Board notes that a September 2009 Formal Finding on the Unavailability of Service Records states that it has been determined that the service records for the Veteran's periods of active duty, to include from August 1963 to August 1967, October 2000 to May 2003, and May 2003 to September 2004, are unavailable for review.  In addition, in July 2014, a letter was sent from VA informing the Veteran that it was determined that his complete service treatment records could not be located and therefore, were unavailable for review.  To date, only a very limited number of service treatment records have been obtained.  When service treatment records are unavailable, VA has a heightened duty to consider the application benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (indicating the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-doubt rule when a claimant's records have been lost or are otherwise unavailable).

Here, an April 2009 VA examination report establishes the Veteran has a current bilateral hearing loss and tinnitus disability.  See 38 C.F.R. § 3.38.  

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran has provided competent and credible testimony that he was exposed to acoustic trauma as a result of small arms training, hand grenade training, and mortar training prior to being stationed in Vietnam during his first period of active duty from August 1963 to August 1967.  His DD-214 during this period shows that he is in receipt of the National Defense Service Medal and the Vietnam Service Medal.  The Veteran further asserts that ear and hearing protection gear were nonexistent and not provided other than ear plugs that were utilized on a limited basis due to training factors.  See March 2012 VA Form 21-4138.  The Veteran states that through the years his claimed conditions have progressively worsened.  After resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that he experienced in-service acoustic trauma.  

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.

The Veteran has stated that through the years his claimed conditions have progressively worsened.  Unfortunately, as noted above, a significant portion of the Veteran's service treatment records are unavailable for review.

Available service treatment records during the Veteran's service with the Air National Guard reflect July 1989 and June 1993 Reports of Medical history in which the Veteran reported having a history of hearing loss.  An August 1993 treatment record reflects the results of audiograms taken in 1989 and 1993, which show bilateral hearing loss for VA purposes.  An August 2003 audiogram, conducted during the Veteran's last period of active duty, shows bilateral hearing loss for VA purposes.

The Veteran was afforded a VA examination in April 2009.  The examiner did not provide an opinion as to whether the Veteran's bilateral hearing loss or tinnitus was the result of acoustic trauma or noise exposure in service.  The examiner claimed to be unable to resolve these issues without resorting to mere speculation as the Veteran's claims file and service treatment records were unavailable for review.

A May 2010 VA treatment record shows that the Veteran presented for treatment of his bilateral hearing loss and tinnitus.  In an addendum note by Dr. A. K., he stated that the Veteran had severe high frequency hearing loss and tinnitus undoubtedly at least in part due to noise exposure while in service on active duty and temporary duty assignment.

Based on this evidence, the Board finds that the evidence of record is at least in a state of equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus were incurred in or caused by service.  See 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board finds service connection for bilateral hearing loss and tinnitus are warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Veterans of Foreign Wars
Department of Veterans Affairs


